Citation Nr: 0625317	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  03-25 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1971 to June 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision.  In May 2006, the 
veteran appeared at a hearing at the RO before the 
undersigned. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his May 2006 hearing, the veteran indicated that he 
received emergency room treatment at Palaos Hospital in 
Palaos Heights in 1984.  These records have not been 
associated with the claims folder.  VA must obtain these 
records before the claims can be adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorizations, the veteran's records 
from Palaos Hospital from 1984 should be 
obtained and associated with the claims 
folder.  All efforts to locate these 
records should be fully documented.
 
2.  Then, after ensuring the veteran's 
file is complete, the RO should 
readjudicate the claims.  If the 
benefits sought on appeal remain denied, 
the veteran 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  Allow an appropriate period of 
time for response.  Thereafter, these 
claims should be returned to this Board 
for further appellate review, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



